Case 2:18-cv-07399-CBM-AFM Document 105 Filed 09/09/19 Page 1 of 12 Page ID #:1613




1    Michael S. Traylor (SBN 136814)
     Traylor Law Office, PC
2    8601 Lincoln Blvd. 180
     Suite 525
3    Los Angeles, CA. 90045
      (310) 401-6610 ph
4    (661) 480-1200 fax
     Attorney for Plaintiff Ibraheem Abbas
5

6

7

8
                        THE UNITED STATES DISTRICT COURT

9
                   FOR THE CENTRAL DISTRICT OF CALIFORNIA

10                                   WESTERN DISTRICT
11

12

13
                                               )
     IBRAHEEM ABBAS                            )   Case No. 2:18-CV-07399-CBM-AFM
14
                                               )
                               Plaintiff       )
                                               )   PLAINTIFF’S OPPOSITION TO MOTION
15                                             )
          vs.                                      FOR ATTORNEY FEES
                                               )
16                                             )
                                               )
17                                             )
     VERTICAL ENTERTAINMENT, LLC.,             )
18   AYMAN JAMAL, BARAJOUN                     )
     ENTERTAINMENT, RESNICK                    )
19                                             )
     INTERACTICE DEVELOPMENT, LLC.,            )
20   CRIMSON MULTIMEDIA, LTD., GULF            )
                                               )      DATE: October 1, 2019
     FILM, LLC., HUM NETWORK, LTD.,
21                                             )      TIME: 10:00 a.m.
     CRYSTALSKY MULTIMEDIA
                                               )      PLACE: COURTROOM 8B
     MARKETING, INC., JERIDOO                  )
22                                                    JUDGE: HON. CONSUELO MARSHALL
     UNIVERSE AG, MOVEMENT                     )
23   PICTURES, SUN DISTRIBUTION                )
     GROUP, TIME-IN-PORTRAIT                   )
24   ENTERTAINMENT, LAKESHORE                  )
                                               )
     RECORDS, LLC. ET AL.                      )
25
                                               )
26
                                               )
                                               )
                                               )
27                         Defendants.         )
     ______________________________________
28

29                      PLAINTIFF’S OPPOSITION TO MOTION FOR ATTORNEY FEES
                                                  i
30

31
Case 2:18-cv-07399-CBM-AFM Document 105 Filed 09/09/19 Page 2 of 12 Page ID #:1614




1
                                 TABLE OF CONTENTS
2

3                                                                          PAGE
4

5    TABLE OF CONTENTS                                                     i
6
     TABLE OF AUTHORITIES                                                  iii
7        Cases                                                             iii
         Statutes and Rules                                                iii
8
         Treatises                                                         iv
9

10
     POINTS AND AUTHORITIES                                                1
11

12
     I. INTRODUCTION                                                       2
13

14

15
     II. ARGUMENT                                                          2
16

17
          A. The Award of Attorney Fees Is Discretionary And
          Should Not Be Granted in this Action.                            2
18

19

20
          B. The Barajoun Defendants Lack Standing to

21
          Seek Attorney Fees.                                              4

22
          C. The Requested Fees Are Not Reasonable.                        5
23

24        D. Defendants Have Not Sufficiently Established the
          Basis for the Fee Amount.                                        5
25

26
     III. CONCLUSION                                                       7
27

28

29                    PLAINTIFF’S OPPOSITION TO MOTION FOR ATTORNEY FEES
                                                ii
30

31
Case 2:18-cv-07399-CBM-AFM Document 105 Filed 09/09/19 Page 3 of 12 Page ID #:1615




1
                                 TABLE OF AUTHORITIES

2                                                                            Page
3
     Cases:
4

5
     Fogerty v. Fantasy, Inc. (“Fogerty”), 510 U.S. 517, 534 n.19,
6
     114 S. Ct. 1023, 127 L. Ed. 2d 455 (1994)                                3
7

8
     Kirtsaeng v. John Wiley & Sons, Inc., 136 S. Ct. 1979, 1985,
9    1989, 195 L. Ed. 2d 368 (2016)                                           3
10

11   [Lieb v. Topstone Indus., Inc., 788 F.2d 151, 156 (3rd Cir. 1986)
12   only as quoted in Fogerty, supra.]                                       3
13

14   Pangang Grp. Steel Vanadium & Titanium Co. v. United
15   States Dist. Court, 901 F.3d 1046, 1058 (9th Cir. 2018)                  4
16

17   Republic Int'l Corp. v. Amco Eng'rs, Inc., 516 F.2d 161, 165
18   (9th Cir. 1975).                                                         4
19

20
     Shame on You Prods. v. Banks, 893 F.3d 661, 665-66 (9th Cir. 2018) 3
21

22
     Statutes, Rules and Regulations:
23

24
     17 U.S.C. § 505                                                          2

25   FRCP, Rule 12.                                                           4
26
     FRCP, Rule 12(b)                                                         4
27

28

29                      PLAINTIFF’S OPPOSITION TO MOTION FOR ATTORNEY FEES
                                                 iii
30

31
Case 2:18-cv-07399-CBM-AFM Document 105 Filed 09/09/19 Page 4 of 12 Page ID #:1616




1
     Treatises:
2

3    Charles Alan Wright & Arthur R. Miller, Federal Practice and
     Procedure § 1344 (3d ed. 2004)]                                        4
4

5

6

7

8

9

10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26

27

28

29                     PLAINTIFF’S OPPOSITION TO MOTION FOR ATTORNEY FEES
                                                iv
30

31
Case 2:18-cv-07399-CBM-AFM Document 105 Filed 09/09/19 Page 5 of 12 Page ID #:1617




1    Michael S. Traylor (SBN 136814)
     Traylor Law Office, PC
2    8601 Lincoln Blvd. 180
     Suite 525
3    Los Angeles, CA. 90045
      (310) 401-6610 ph
4    (661) 480-1200 fax
     Attorney for Plaintiff Ibraheem Abbas
5

6

7

8
                        THE UNITED STATES DISTRICT COURT

9
                   FOR THE CENTRAL DISTRICT OF CALIFORNIA

10                                   WESTERN DISTRICT
11

12

13
                                                )
     IBRAHEEM ABBAS                             )   Case No. 2:18-CV-07399-CBM-AFM
14
                                                )
                               Plaintiff        )
                                                )   PLAINTIFF’S OPPOSITION TO MOTION
15                                              )
          vs.                                       FOR ATTORNEY FEES
                                                )
16                                              )
                                                )
17                                              )
     VERTICAL ENTERTAINMENT, LLC.,              )
18   AYMAN JAMAL, BARAJOUN                      )
     ENTERTAINMENT, RESNICK                     )
19                                              )
     INTERACTICE DEVELOPMENT, LLC.,             )
20   CRIMSON MULTIMEDIA, LTD., GULF             )
                                                )      DATE: October 1, 2019
     FILM, LLC., HUM NETWORK, LTD.,
21                                              )      TIME: 10:00 a.m.
     CRYSTALSKY MULTIMEDIA
                                                )      PLACE: COURTROOM 8B
     MARKETING, INC., JERIDOO                   )
22                                                     JUDGE: HON. CONSUELO MARSHALL
     UNIVERSE AG, MOVEMENT                      )
23   PICTURES, SUN DISTRIBUTION                 )
     GROUP, TIME-IN-PORTRAIT                    )
24   ENTERTAINMENT, LAKESHORE                   )
                                                )
     RECORDS, LLC. ET AL.                       )
25
                                                )
26
                                                )
                                                )
                                                )
27                         Defendants.          )
     ______________________________________
28

29                     PLAINTIFF’S OPPOSITION TO MOTION FOR ATTORNEY FEES
                                                                                     1
30

31
Case 2:18-cv-07399-CBM-AFM Document 105 Filed 09/09/19 Page 6 of 12 Page ID #:1618




1
           COMES NOW, Michael S. Traylor, Esq. (counsel for Plaintiff Ibraheem
2

3
     Abbas) in opposition to the Motion for Attorney Fees filed by the Barajoun

4    Defendants (Ayman Jamal and Barajoun Entertainment).
5

6

7                                    I. INTRODUCTION
8
           This action is one for copyright infringement based upon the internationally-
9
     released motion picture, Bilal: A New Breed of Hero (the “Film” or the “Motion
10

11   Picture”). The Court recently granted dismissed the matter on the proffered grounds
12
     that the statute of limitations had elapsed. The Defendants now seek the award of
13

14   discretionary attorney fees under Section 505 of the Copyright Act (17 U.S.C. § 505).
15
           Plaintiff opposes the requested relief and disputes the amount claimed by
16
     Defendants.
17

18

19
                                       II. ARGUMENT
20

21
           A. The Award of Attorney Fees Is Discretionary And Should Not Be

22   Granted in this Action.
23

24
           The award of costs and attorney’s fees under 17 U.S.C. § 505 is totally
25
     discretionary. The District Court is under no obligation to award such fees. In 1994,

26   the Supreme Court approved of "several nonexclusive factors that courts should
27   consider in making awards of attorney's fees" pursuant to § 505. These factors
28   included "'frivolousness, motivation, objective unreasonableness (both in the factual
29                    PLAINTIFF’S OPPOSITION TO MOTION FOR ATTORNEY FEES
                                                                                             2
30

31
Case 2:18-cv-07399-CBM-AFM Document 105 Filed 09/09/19 Page 7 of 12 Page ID #:1619




1    and in the legal components of the case) and the need in particular circumstances to
2    advance considerations of compensation and deterrence' . . . so long as such factors
3    are faithful to the purposes of the Copyright Act." Fogerty v. Fantasy, Inc.
4    (“Fogerty”), 510 U.S. 517, 534 n.19, 114 S. Ct. 1023, 127 L. Ed. 2d 455 (1994)
5    (quoting Lieb v. Topstone Indus., Inc., 788 F.2d 151, 156 (3rd Cir. 1986)). In 2016,
6    the Court, "seeing a need for some additional guidance respecting the application of §
7    505," emphasized that a court should "giv[e] substantial weight to the reasonableness
8    of [the losing party's] litigating position, but also tak[e] into account all other relevant
9    factors." Kirtsaeng v. John Wiley & Sons, Inc., 136 S. Ct. 1979, 1985, 1989, 195 L.
10   Ed. 2d 368 (2016). See also, Shame on You Prods. v. Banks, 893 F.3d 661, 665-66
11   (9th Cir. 2018).
12         In light of these factors, fees and costs should not be awarded to the
13   Defendants. While the Court faulted Plaintiff’s counsel regarding the award of
14   sanctions in connection with the allegations of personal jurisdiction; this was clearly
15   outside of the scope of the individual Plaintiff’s motivations and objectives.
16   Similarly, the complexity of the statute of limitations issue, where the normally-
17   applied date of alleged infringement was not the trigger, is something that the
18   Plaintiff could not be expected to appreciate.
19         Clearly the Supreme Court has focused on deterrence and punitive motivations
20   in limiting and defining the instances where fees and costs should be awarded. The
21   award should not be used as a pat-on-the-back for a successful party; but as a true
22   deterrent to individual litigants. Plaintiff is not in need of a harsher lesson.
23   Defendants self-serving assertions of “greed” are not a basis upon which an
24   entitlement of attorney fees can be granted. Additionally, none of the facts in this case
25   suggest any “greed” or other improper motive by Plaintiff.
26          None of the factors listed in Fogerty apply. Plaintiff’s position is strengthened
27   by the fact that the loss was on more technical, procedural issues and not based on a
28

29                      PLAINTIFF’S OPPOSITION TO MOTION FOR ATTORNEY FEES
                                                                                                3
30

31
Case 2:18-cv-07399-CBM-AFM Document 105 Filed 09/09/19 Page 8 of 12 Page ID #:1620




1    finding that Plaintiff was not the true owner of the infringed copyright and/or that
2    Defendants’ conduct was lawful. Despite a request for over $360,000 in legal fees;
3    the substantive merits (which could be imputed to Plaintiff) were never reached.
4          No argument can be made here that Mr. Abbas was being “frivolous” or
5    “unreasonable” in his pursuits. He is not a vexatious litigant who needs to be further
6    deterred. Accordingly, before this Court is not a litigant who should be punished, as
7    is requested by the Defendants.
8

9          B. The Barajoun Defendants Lack Standing to Seek Attorney Fees.
10

11         Most of the litigation involved disputes regarding the Court’s jurisdiction over
12   and Plaintiff’s interactions with Defendants’ Ayman Jamal and Barajoun
13   Entertainment (the “Barajoun Defendants”). Volumes of evidence was submitted
14   regarding an unrelated dispute in Saudi Arabia. It is noteworthy that these Barajoun
15   Defendants only purported to have “specially appeared” and have successfully
16   pleaded that they are beyond the reach of the Court’s jurisdictional powers. It is
17   therefore both ironic and contrary to their victorious legal position that they now seek
18   to utilize the Court’s power to their benefit.
19         The traditional “special appearance” has been superseded by FRCP, Rule 12.
20   Pangang Grp. Steel Vanadium & Titanium Co. v. United States Dist. Court, 901 F.3d
21   1046, 1058 (9th Cir. 2018. Republic Int'l Corp. v. Amco Eng'rs, Inc., 516 F.2d 161,
22   165 (9th Cir. 1975). [See also, Fed. R. Civ. P. 12(b); 5B Charles Alan Wright &
23   Arthur R. Miller, Federal Practice and Procedure § 1344 (3d ed. 2004)].
24         Accordingly, the Barajoun Defendants’ request should not be considered. In
25   light of nearly the entire quantity of work being devoted to the Barajoun Defendants;
26   the motion should be denied and the fees disallowed.
27

28

29                     PLAINTIFF’S OPPOSITION TO MOTION FOR ATTORNEY FEES
                                                                                              4
30

31
Case 2:18-cv-07399-CBM-AFM Document 105 Filed 09/09/19 Page 9 of 12 Page ID #:1621




1

2              C. The Requested Fees Are Not Reasonable.
3

4              If even it were justiciable for Defendants to be awarded fees/costs (which it is
5    not); the statutory language of § 505 authorizes only an award of reasonable attorney
6    fees, not the actual fees between attorney and client. The amount of such fees should
7    be based upon the reasonable value of the services rendered without adding any
8    additional amount by way of penalty. 3 Nimmer & Nimmer, § 14.10[C], at 14-126.
9    The prevailing party bears the burden of demonstrating the time spent and that it was
10   reasonably necessary. Frank Music Corp. v. Metro-Goldwyn-Mayer, Inc., 886 F.2d
11   1545, 1557 (9th Cir. 1989), cert. denied, 494 U.S. 1017, 108 L. Ed. 2d 496, 110 S. Ct.
12   1321 (1990).
13             Quite simply, the alleged fees are exorbitant. Exhibit A (filed simultaneously
14   herewith and incorporated herein by this reference) contains the relevant appendices
15   from the Clio 2018 Legal Trends Report1 which shows the applicable rates for the
16   services claimed are heavy fractions of the rates claimed by the Defendants. The
17   average rates for intellectual property litigation in the State of California are $311 per
18   hour and slightly higher for Intellectual Property matters. (See highlighted sections).
19   Defendants contend that the rates for the persons who worked the most on the case
20   range from $615 - $895 per hour (See Declaration of James Chadwick attached to the
21   moving papers at Par. 11, page 4, lines 8-18. The rates cited by Defendants’ counsel
22   are well above the reasonable standard.
23

24             D. Defendants Have Not Sufficiently Established the Basis for the Fee
25   Amount.
26

27

     1
28       Legal Trends Report 2018, https://www.clio.com/wp-content/uploads/2018/10/Legal-Trends-Report-2018.pdf

29                           PLAINTIFF’S OPPOSITION TO MOTION FOR ATTORNEY FEES
                                                                                                                  5
30

31
     Case 2:18-cv-07399-CBM-AFM Document 105 Filed 09/09/19 Page 10 of 12 Page ID
                                      #:1622



1           Mr. Chadwick’s declaration is self-limiting. Paragraph 2 thereof specifically
2     (and only) limits the statements contained therein to the Barajoun Defendants. Not
3     only do the specially-appearing Barajoun Defendants’ have no standing; but by
4     limiting the scope of the declaration, the other appearing Defendants’ cannot rely
5     upon Mr. Chadwick’s statements or evidence. Accordingly, no fees should be
6     awarded even if the Court determined, in its discretion, that an award of fees/costs
7     was proper.
8           Additionally, the Barajoun Defendants’ counsel has not provided sufficient
9     foundation upon which the requested fees ($360,000+) can be awarded. Defendants’
10    counsel evade the issue of whether or not the fees being requested are actually being
11    charged to the Barajoun Defendants. Apparently, Defendants’ law firm provides for
12    a variety of billing structures (See Exhibit B hereto which is being filed
13   simultaneously herewith and is incorporated herein by this reference) which could be
14   applicable to the Barajoun Defendants and result in a significantly, lesser amount. In
15   any event, the amounts chargeable to the Barajoun Defendants are not specifically
16   identified. Defendants simply list every action taken in connection with the case. The
17   Declaration of Mr. Chadwick is aloof about whether or not an hourly rate (and these
18   excessive hourly rates) are truly what the Barajoun Defendants are obligated to pay.
19          Simply listing every potential billable minute is not the standard in the Ninth
20   Circuit. The Court may adjust the claimed maximum fee significantly and is not
21   required to rely on the lodestar amount. Kerr v. Screen Extras Guild, Inc., 526 F.2d
22   67, 70 (9th Cir.1975). The sum of $360,000+ for a case which was dismissed on
23   statute of limitations grounds is extreme. The possibility of adjustments to the
24   lodestar amount necessitates an analysis of various factors that could justify an
25   adjustment.
26

27

28

29                     PLAINTIFF’S OPPOSITION TO MOTION FOR ATTORNEY FEES
                                                                                              6
30

31
     Case 2:18-cv-07399-CBM-AFM Document 105 Filed 09/09/19 Page 11 of 12 Page ID
                                      #:1623



1                                      III. CONCLUSION
2

3           Based upon the foregoing, Plaintiff request that the Court utilize its discretion
4     and not award attorney fees. Again, Plaintiff did not pursue this matter frivolously
5     and was unsuccessful due to more technical issues beyond a lay-person’s knowledge.
6           Should the Court decide that attorney fees and costs are appropriate, the
7     amount awarded should be $0.00 based upon the foregoing arguments.
8

9

10

11    DATED: SEPTEMBER 9, 2019                            RESPECTFULLY SUBMITTED
12

13                                                        //s Michael S. Traylor
14                                                        Michael S. Traylor, Esq.
15                                                        Attorney for Plaintiff
16

17

18

19

20

21

22

23

24

25

26

27

28

29                     PLAINTIFF’S OPPOSITION TO MOTION FOR ATTORNEY FEES
                                                                                                7
30

31
     Case 2:18-cv-07399-CBM-AFM Document 105 Filed 09/09/19 Page 12 of 12 Page ID
                                      #:1624



1      DECLARATION OF MICHAEL S. TRAYLOR IN SUPPORT OF OPPOSITION
2                              TO MOTION FOR ATTORNEY FEES
3

4           I, Michael S. Traylor, do hereby certify, affirm, declare and testify as follows:
5

6           1. I am the attorney of record for the Plaintiff in the within matter. If called to
7     testify, I would competently testify to the foregoing.
8

9           2. Exhibit A hereto is a true and correct copies of relevant excerpts from the
10    Clio 2018 Legal Trends Report which set forth statistical information about the
11    practice of law and (specifically) average billing rates.
12

13          3. Exhibit B hereto is a true and correct copy of information from U.S. News
14    (and World Report) which sets forth a wide variety of billing options for the law firm
15    utilized by the specially-appearing, Barajoun Defendants.
16

17          The foregoing is true and correct and based upon my personal knowledge. If
18    called to testify, I would competently testify to the foregoing. I make this declaration
19    under penalty of perjury of the laws of the State of California.
20

21    Dated this 9th day of September, 2019.
22

23    //s Michael S. Traylor
24

25    Michael S. Traylor, Esq.
26    Attorney for Plaintiff
27    Declarant
28

29                      PLAINTIFF’S OPPOSITION TO MOTION FOR ATTORNEY FEES
                                                                                                  8
30

31
